 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVOOD KHADEMI,                                   No. 2:18-cv-2613 MCE KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    NIELSON, et al.,
15                       Defendants.
16

17          Plaintiff is a county jail inmate, proceeding pro se, with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has been granted leave to proceed with this action in forma pauperis

19   pursuant to 28 U.S.C. § 1915. Multiple requests have been filed by plaintiff, which the court

20   addresses below.

21          Plaintiff filed requests for a court-appointed investigator. The expenditure of public funds

22   on behalf of an indigent litigant is proper only when authorized by Congress. Tedder v. Odel,

23   890 F.2d 210 (9th Cir. 1989). The in forma pauperis statute does not authorize the expenditure of

24   public funds for investigators. See 28 U.S.C. § 1915. Thus, plaintiff’s requests are denied.

25          Plaintiff requests that the court appoint counsel. District courts lack authority to require

26   counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States Dist.

27   Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an attorney

28   to voluntarily represent such a plaintiff. See 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d
                                                        1
 1   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

 2   When determining whether “exceptional circumstances” exist, the court must consider plaintiff’s

 3   likelihood of success on the merits as well as the ability of the plaintiff to articulate his claims pro

 4   se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970

 5   (9th Cir. 2009) (district court did not abuse discretion in declining to appoint counsel). The

 6   burden of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances

 7   common to most prisoners, such as lack of legal education and limited law library access, do not

 8   establish exceptional circumstances that warrant a request for voluntary assistance of counsel.

 9          Having considered the factors under Palmer, the court finds that plaintiff has failed to

10   meet his burden of demonstrating exceptional circumstances warranting the appointment of

11   counsel at this time.

12          Finally, plaintiff filed a motion to compel discovery. However, no operative pleading is

13   on file,1 and no defendant has been served with process or appeared in this action. Because no

14   defendant has been served with process or filed a responsive pleading, any discovery requests

15   served on such defendant is ineffective. Plaintiff is advised that absent a court order, he cannot

16   conduct discovery until after the court issues its discovery and scheduling order. Because no

17   properly-served discovery requests are at issue, plaintiff’s motion to compel discovery is

18   improperly-filed and is denied.

19          Accordingly, IT IS HEREBY ORDERED that:

20          1. Plaintiff’s request for a court-appointed investigator (ECF No. 11 and 13) is denied;
21   ////

22   1
       In his subsequent filings, plaintiff makes clear that he is a pretrial detainee awaiting trial, and
     mentions difficulties he is experiencing in his pending criminal action. Plaintiff is advised that
23   under Younger v. Harris, 401 U.S. 37 (1971), a federal court may not interfere with the pending
     state criminal case. Younger abstention is required if four requirements are satisfied: “(1) a state-
24   initiated proceeding is ongoing; (2) the proceeding implicates important state interests; (3) the
     federal plaintiff is not barred from litigating federal constitutional issues in the state proceeding;
25   and (4) the federal court action would enjoin the proceeding or have the practical effect of doing
     so, i.e., would interfere with the state proceeding in a way that Younger disapproves.” San Jose
26   Silicon Valley, 546 F.3d at 1092 (citing Gilbertson v. Albright, 381 F.3d 965, 978 (9th Cir. 2004)
     (en banc), and AmerisourceBergen Corp. v. Roden (“ABC ”), 495 F.3d 1143, 1149 (9th Cir.
27   2007) ). Because plaintiff is awaiting trial, application of these factors would require this court to
     abstain from considering plaintiff’s claims concerning his pending criminal case in this federal
28   civil rights action, requiring dismissal of any such claims.
                                                          2
 1            2. Plaintiff’s motion for the appointment of counsel (ECF No. 17) is denied without

 2   prejudice; and

 3            3. Plaintiff’s motion to compel discovery (ECF No. 15) is denied.

 4   Dated: November 29, 2018

 5

 6
     khad2613.31c
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
